Case: 22-2019   Document: 10     Page: 1   Filed: 11/15/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                SISTER E. JONES-BEY,
                   Plaintiff-Appellant

                            v.

 PAMELA K. CHEN, MERRICK B. GARLAND, Attor-
 ney General, LETITIA JAMES, LOUIS L. STANTON,
       UNITED STATES, STATE OF NEW YORK,
  ADMINISTRATION FOR CHILDREN’S SERVICES,
       NEW YORK CITY POLICE DEPARTMENT,
      DEPARTMENT OF FINANCE, JOSEPHINE
 ANTOINE, GRISEL CABAN, (NFN) ANWANA, (NFN)
 EMMANUEL, DANA LACASSE, BRENDA RAMIREZ,
  BARBARA DANIELY, JAQUELINE D. WILLIAMS,
    ELIZABETH BARNETT, VANESSA WILLIAMS,
    RONNA GORDON-GLACHUS, ANDREA AMOA,
    PAUL M. HENSLEY, JOE MORGANO, DEANNA
       FLAHERTY, KELLI MUSE, ANDREW LEE,
     TIMOTHY MARSH, ABENA DARKEH, ALICIA
 FRISH, MICHAEL MANCILLA, MICHELLE GIGLIO,
     (NFN) TODDMAN, (NFN) GELLINEAU, (NFN)
      QUINTERO, (NFN) EPTISTEIN, SANDRINA
   OSBORN, (NFN) FITZGERALD, (NFN) SANTOS,
  (NFN) FERACEA, (NFN) RUSSELL, (NFN) ROKE,
      (NFN) BECKETT, (NFN) HILDALGO, (NFN)
   ALMONTE, (NFN) SOLOMON, (NFN) CANALES,
   (NFN) SHEA, JOSEPH SCHWARCZ, dba All Year
   Management, NATHAN SCHWARZ, dba All Year
    Management, ENRIQUE ‘RENE’ RIVERA, YOEL
  GOLDMAN, dba All Year Management, VICKNELL
Case: 22-2019    Document: 10      Page: 2     Filed: 11/15/2022




 2                                           JONES-BEY   v. CHEN



     POWELL, JANE POWELL, WILLIAM PIERCE,
                 SHANTA PIERCE,
                Defendants-Appellees
               ______________________

                         2022-2019
                   ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:21-cv-06142-LTS,
 Judge Laura Taylor Swain.
                  ______________________

 PER CURIAM.
                         ORDER
     In response to this court’s August 29, 2022, show cause
 order, the United States urges dismissal of this appeal ra-
 ther than transfer. Sister E. Jones-Bey moves for leave to
 proceed in forma pauperis and responds in favor of this
 court’s jurisdiction and consolidation with Appeal No.
 2022-1965 *, or, failing that, requests transfer to the Su-
 preme Court of the United States.
     Ms. Jones-Bey’s complaint alleged various claims
 against 57 defendants, including civil rights violations, vi-
 olation of her constitutional rights, and conspiracy. She
 sought injunctive relief and over $250 million in damages.
 On September 17, 2021, the United States District Court
 for the Southern District of New York dismissed the com-
 plaint but allowed Ms. Jones-Bey the opportunity to re-
 plead certain claims. Ms. Jones-Bey appealed to the
 United States Court of Appeals for the Second Circuit,



     *   Appeal No. 2022-1965 was transferred on October
 18, 2022, to the United States Court of Appeals for the Sec-
 ond Circuit.
Case: 22-2019     Document: 10      Page: 3    Filed: 11/15/2022




 JONES-BEY   v. CHEN                                          3



 which dismissed. Following the Second Circuit’s mandate,
 the district court entered final judgment dismissing the
 case after Ms. Jones-Bey failed to timely file an amended
 complaint. This appeal followed.
      Although this court possesses jurisdiction to review
 certain decisions of federal district courts, that jurisdiction
 is limited in a way that applies here: this court has juris-
 diction only over cases arising under the patent laws, see
 28 U.S.C. § 1295(a)(1); civil actions on review to the district
 court from the United States Patent and Trademark Office,
 see § 1295(a)(4)(C); or certain damages claims against the
 United States “not exceeding $10,000 in amount,” 28
 U.S.C. § 1346(a)(2), see 28 U.S.C.§ 1295(a)(2). Ms. Jones-
 Bey’s case falls outside of that limited jurisdiction.
     Although the government urges dismissal, we deem it
 the better course to transfer for the appropriate court to
 consider the issues raised in this appeal. That court would
 be the Second Circuit, not the Supreme Court. See 28
 U.S.C. § 1251 et seq.
     Accordingly,
     IT IS ORDERED THAT:
    The appeal and all its filings are transferred to the
 United States Court of Appeals for the Second Circuit pur-
 suant to 28 U.S.C. § 1631.
                                     FOR THE COURT

 November 15, 2022                   /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court